DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 3, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 April 2022.
3.	Applicant’s election without traverse of the Species of Fig. 2b (claims 1, 2, 4-15 and 18) in the reply filed on 29 April 2022 is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2, 6, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2007/0192977 (hereinafter Hougi).
	As for claim 1, Hougi teaches in Figs. 2 and 3, for example, a paint brush comprising a handle 2 having at its one end a bristle carrier and a plurality of bristles or monofilaments 1 (paragraph [0020]) fastened in a bristle carrier, which plurality of monofilaments 1 comprises a first type, a second type and a third type of monofilaments, wherein the first type of monofilaments has a thickness that is larger than the thickness of the second type of monofilaments and a thickness that is larger than the thickness of the third type of monofilaments, and the third type of monofilaments has a length that is larger than the length of the first type of monofilament and a length that is larger than the length of the second type of monofilaments (see Experimental brush No. 3 in Fig. 2 comprises a first type, a second type and a third type of monofilaments, as follows: the first type of monofilaments (straight filament configuration, third row: diameter 0.125 mm, length 65 mm); the second type of monofilaments (straight filament configuration, fifth row: diameter 0.1 mm, length 60 mm); the third type of monofilaments (straight filament configuration, second row: diameter 0.1 mm, length 70 mm); thickness can be diameter; paragraphs [0001], [0025] and [0026].
	As for claim 2, wherein the second type of monofilaments has a thickness (thickness can be  diameter) that is equal to or larger than the thickness of the third type of monofilaments (see claim 1 above).
	As for claim 6, wherein at least one of the first, second or third type of monofilaments has a wavy or structured outer surface (Fig. 1).
	As for claim 10, wherein at least one or more of the second and/or third type of monofilaments would appear to be solid (e.g., can be animal hair; paragraph [0010]).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hougi in view of U.S. Patent No. 6,311,359 (hereinafter Brezler, III).
	Hougi discloses all of the recited subject matter as previously recited above with the exception of wherein at least one of the first, second or third type of monofilaments is hollow (claim 5), flagged (claim 7), polyester (claim 8) and tapered (claim 9). The patent to Brezler, III teaches in Figs. 3 and 5, for example, a paint brush (e.g., col. 2, lines 25-27) that it is well known to provide for monofilaments which can be hollow (col. 1, lines 27-30), flagged (col. 4, lines 27-31), polyester (col. 3, lines 22-24) or tapered (col. 1, lines 6-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hougi monofilaments such that they can be hollow, flagged, polyester as well as tapered as suggested by Brezler, III for improving and/or varying paint pickup and paint release characteristics of the paint brush.
	Hougi discloses all of the recited subject matter as previously recited above with the exception of wherein the thickness of the first type of monofilaments is equal or larger than 0.3 mm (claim 13), wherein the thickness of the first type of monofilaments is between 0.3 to 0.4mm (claim 14) and wherein the thickness of the second and/or third type of monofilaments is between 0.15 to 0.3 mm (claim 15). Such limitations relate to the range of thicknesses of monofilament bristles that are well known in the art. Brezler, III teaches a preferred butt diameter of synthetic monofilaments for paint brushes being in the range of 0.007 in.-0.015 in. which converts to 0.178 mm-0.381 mm (col. 4, lines 9-12 and Examples 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hougi’s thickness of the monofilaments such that the thickness of the first type of monofilaments is equal or larger than 0.3 mm, or the thickness of the first type of monofilaments is between 0.3 to 0.4mm or the thickness of the second and/or third type of monofilaments is between 0.15 to 0.3 mm as suggested by Brezler, III for improving and/or varying paint pickup and paint release characteristics of the paint brush.

10.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hougi.
	As for claim 11 reciting wherein the plurality of monofilaments comprises between 15 to 30% of the first type of monofilaments, between 15 to 40% of the second type of monofilaments and between 35 to 65% of the third type of monofilaments of the total number of monofilaments and claim 12 reciting wherein the plurality of monofilaments comprises between 22 to 28% of the first type of monofilaments, between 32 to 38% of the second type of monofilaments and between 37 to 43% of the third type of monofilaments of the total number of monofilaments, Hougi is already concerned with providing for a certain percentage or mixing proportion of monofilaments to form the bristles 1 (e.g., paragraphs [0009], [0023] and [0035]) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

11.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hougi in view of U.S. Patent No. 3,344,457 (hereinafter Grobert).
	As for claim 18, Hougi discloses all of the recited subject matter as previously recited above with the exception of wherein the plurality of monofilaments comprises three types of monofilaments having three different thicknesses. The patent to Grobert teaches and suggests the concept of a paint brush (col. 1, lines 10-17) which can have three types of monofilaments (as an option, if so desired) which can have three different diameters or thicknesses (can have a mixture of various types of cross-section bristles with varying diameters/thicknesses; col. 2, lines 56-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hougi’s plurality of monofilaments such that they comprise three types of monofilaments having three different thicknesses as suggested by Grobert for improving and/or varying paint pickup and paint release characteristics of the paint brush. 
As for claim 4, Grobert also teaches that the minimum diameter of the bristles should be greater than 0.1 mm and the maximum diameter below 0. 5 mm (col. 2, lines 64-66 read in conjunction with col. 2, lines 56-63) which meets the limitation of the first type of monofilaments being at least 1.75 times the thickness of the second and/or third type of monofilaments.

12.	Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hougi in view of U.S. Patent No. 3,153,800 (hereinafter Trotin).
	As for claim 18, Hougi discloses all of the recited subject matter as previously recited above with the exception of wherein the plurality of monofilaments comprises three types of monofilaments having three different thicknesses. The patent to Trotin teaches and suggests in Figs. 1-3 the concept of a paint brush (col. 1, lines 69-71) with three types of monofilaments which can have three different diameters or thicknesses (see cross-sections of the bristles/monofilaments at Figs. 2 and 3; col. 1, lines 29-41 and col. 2, lines 20-29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hougi’s plurality of monofilaments such that they comprise three types of monofilaments having three different thicknesses as suggested by Trotin for improving and/or varying paint pickup and paint release characteristics of the paint brush.
As for claim 4, given such a teaching above, the choice of selecting a thickness of the first type of monofilaments being at least 1.75 times the thickness of the second and/or third type of monofilaments (if not already, viewing Figs. 2 and 3) would be well within the level of ordinary skill for improving and/or varying paint pickup and paint release characteristics of the paint brush.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Boucherie and Weihrauch are pertinent to paint brushes with varied bristle arrangements.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723